                      UNITED STATES DISTRICT COURT 
                     EASTERN DISTRICT OF WISCONSIN 
                                                

 
LARRY H. DUNN, JR., 
 
                      Plaintiff,                    
 
         v.                                              Case No. 18‐CV‐549 
 
SGT. ZIEGLER, et al.,  
 
                      Defendants. 
 
 
                                         ORDER 
 
 
       Plaintiff  Larry  H.  Dunn,  Jr.,  a  Wisconsin  state  prisoner  who  is  representing 

himself, filed a complaint under 42 U.S.C. § 1983 alleging that his constitutional rights 

were violated while he was an inmate at Oshkosh Correctional Institution. At screening, 

the court found that Dunn’s complaint did not state a claim upon which relief could be 

granted. The court gave Dunn an opportunity to file an amended complaint, which he 

did on October 29, 2018.  

       As stated in the first screening order, the court has jurisdiction to screen Dunn’s 

amended complaint based on the Wisconsin Department of Justice’s limited consent to 

the  exercise  of  magistrate  judge  jurisdiction  as  set  forth  in  the  Memorandum  of 

Understanding between the Wisconsin Department of Justice and this court. The court 
again finds that Dunn’s amended complaint does not state a claim, and it will give him 

one more opportunity to further amend his complaint.  

                                       Screening of the Complaint 

        The  court  is  required  to  screen  complaints,  including  amended  complaints, 

brought by prisoners seeking relief against a governmental entity or officer or employee 

of a governmental entity. 28 U.S.C. § 1915A(a). The court must dismiss a complaint or 

portion thereof if the prisoner has raised claims that are legally “frivolous or malicious,” 

that fail to state a claim upon which relief may be granted, or that seek monetary relief 

from a defendant who is immune from such relief.  28 U.S.C. § 1915A(b). 

        To state a cognizable claim under the federal notice pleading system, a plaintiff is 

required to provide a “short and plain statement of the claim showing that [he] is entitled 

to  relief[.]”  Fed.  R.  Civ.  P.  8(a)(2).  To  state  a  claim  for  relief  under  42  U.S.C.  §  1983,  a 

plaintiff must allege that: 1) he was deprived of a right secured by the Constitution or 

laws of the United States; and 2) the deprivation was visited upon him by a person or 

persons acting under color of state law. Buchanan‐Moore v. County of Milwaukee, 570 F.3d 

824, 827 (7th Cir. 2009) (citing Kramer v. Village of North Fond du Lac, 384 F.3d 856, 861 (7th 

Cir. 2004)); see also Gomez v. Toledo, 446 U.S. 635, 640 (1980).   

        The  court  is  obliged  to  give  a  plaintiff’s  pro  se  allegations,  “however  inartfully 

pleaded,”  a  liberal  construction.  See  Erickson  v.  Pardus,  551  U.S.  89,  94  (2007)  (quoting 

Estelle v. Gamble, 429 U.S. 97, 106 (1976)). 



                                                      2
                              The Amended Complaint’s Allegations 

       Dunn is a prisoner at Oshkosh Correctional Institution. (ECF No. 22 at 1.) Dunn 

alleges that on December 10, 2017, Sergeant Ziegler violated his Eighth and Fourteenth 

Amendment  rights  by  discussing  his  medical  information  with  other  inmates,  and 

potentially other people, without his consent. (Id. at 1, 3, 4.) He alleges that he has been 

harmed by virtue of his cellmates having been made aware of Ziegler’s statements and 

claims  about  his  personal  health  information.  (Id.  at  2.)  Dunn  alleges  that  Ziegler  also 

discussed his information with the then‐unit aid, Carlton, who passed the information on 

to others. (Id.) 

        Ms.  C.  Hinz  is  the  Q‐Unit  manager.  (Id.)  To  satisfy  the  grievance  process 

requirement that inmates attempt to resolve their issues at the lowest level, Dunn told 

Hinz about Ziegler’s disclosures. (Id.) The next day, December 11, 2017, Ziegler “jacked 

[him] up” at the desk “with [comments] made to Ms. Hinz about the issue.” (Id.) Dunn 

alleges that Hinz failed to conduct an adequate investigation. (Id. at 4.) Without a proper 

investigation,  he  alleges  that  the  matter  has  been  “swept  under  the  rug”  and  Ziegler 

continues to give out his personal health care information. (Id.)  

       Dunn  also  alleges  that  Oshkosh’s  “ICERS”  department  did  not  do  a  competent 

investigation into his complaint. (Id. at 3.) Because Hinz was conducting her investigation 

the ICERS department would not investigate the matter. (Id.) He alleges that the ICERS 




                                                  3
department’s failure to act allowed his personal health information to pass from one unit 

to the next. (Id.)  

                                            Analysis 

        Like his first complaint, Dunn’s amended complaint does not state a claim. As the 

court outlined in its previous decision, depending upon the circumstances prisoners may 

have  a  limited  right  to  privacy  with  respect  to  their  health  information.  Anderson  v. 

Romero,  72 F.3d  518, 523 (7th Cir.  1995); see also Doe v. Delie, 257 F.3d  309,  317 (3d  Cir. 

2001); Powell v. Schriver, 175 F.3d 107, 112 (2d Cir. 1999). But Dunn does not allege what 

medical  information  Ziegler  disclosed.  He  alleges  that  his  harm  is  that  other  inmates 

knew this information, but he does not allege what that information was or how it was 

harmful.  If  Dunn  files  a  second  amended  complaint,  he  should  include  specific 

allegations about (1) the information that was disclosed and (2) the harm he suffered as a 

result of its disclosure.  

        Dunn similarly  failed  to include  enough facts to state  a retaliation claim. While 

filing in inmate grievance would constitute protected activity, he does not explain what 

actions Ziegler took against him beyond “jacking him up.” A retaliation claim requires 

that the plaintiff was deprived of something likely to deter him from engaging in future 

protected activity. See Watkins v. Kasper, 599 F.3d 791, 794 (7th Cir. 2010); Bridges v. Gilbert, 

557 F.3d 541, 546 (7th Cir. 2009). Without more than the allegation that Ziegler “jacked 




                                                4
him up,” Dunn does not state a retaliation claim. If he amends his complaint, he needs to 

explain what Ziegler allegedly did to him.  

       Dunn’s amended complaint also contains allegations about the inmate grievance 

process. His complaint is that “ICERS” did not properly investigate his complaint. There 

is no substantive due process right to a grievance procedure, Antonelli v. Sheahan, 81 F.3d 

1422, 1430 (7th Cir. 1996), and an inmate does not have a right to have a grievance decided 

in his favor, Conyers v. Abitz, 416 F.3d 580, 586 (7th Cir. 2005). Dunn will need to do more 

than just allege that he does not believe his complaint was adequately investigated. Dunn 

must  provide  the  court  with  facts  that  explain  why  he  believes  his  complaint  was  not 

adequately investigated.  

       Finally, the court notes that Dunn says he is bringing this lawsuit under state law. 

(Id.  at  5.)  The  amended  complaint  mentions  the  United  States  Constitution,  but  it  also 

mentions Wisconsin’s Health Information Portability and Accountability Act (HIPAA), 

Wis. Stat. § 146.82 et seq., as well indecipherable citations to the Wisconsin Administrative 

Code. Wisconsin’s HIPAA laws do create a private right of action, see Wis. Stat. § 146.84,. 

However, until Dunn has stated a federal claim, the court cannot exercise supplemental 

jurisdiction  over  Dunn’s  state‐law  HIPAA  claim.  See  28  U.S.C.  §  1367(a).  If  Dunn’s 

amended complaint states a claim under § 1983, the court will decide whether to exercise 

supplemental jurisdiction over his state‐law HIPAA claim. 




                                                 5
       In sum, Dunn’s amended complaint does not contain sufficient allegations to state 

a  claim  that  his  constitutional  rights  have  been  violated.  However,  the  court  will  give 

Dunn until December 14, 2018, to file a second amended complaint that addresses the 

deficiencies outlined in this order. The second amended complaint must bear the docket 

number assigned to this case and must be labeled “Second Amended Complaint.” The 

second  amended  complaint  supersedes  the  prior  amended  complaint  and  must  be 

complete in itself without reference to the original complaint. See Duda v. Bd. of Educ. of 

Franklin Park Pub. Sch. Dist. No. 84, 133 F.3d 1054, 1056‐57 (7th Cir. 1998). In Duda, the 

appellate  court  emphasized  that  the  “prior  pleading  is  in  effect  withdrawn  as  to  all 

matters not restated in the amended pleading[.]” Id. at 1057 (citation omitted). If Dunn 

files a second amended complaint, the court will screen it pursuant to 28 U.S.C. § 1915A.  

                                             ORDER 

       The court ORDERS that, if Dunn wants to proceed with this case, he must file a 

second  amended  complaint  that  complies  with  the  instructions  in  this  decision.  Dunn 

must file the amended complaint in time for the court to receive it by the end of the day 

on December 14, 2018. He should use the form enclosed with this order. 

       The court ORDERS that, under the Prisoner E‐Filing Program, Dunn must 

submit all correspondence and case filings to institution staff, who will scan and e‐mail 




                                                 6
documents to the court.1 If Dunn is no longer incarcerated at a Prisoner E‐Filing 

institution, he will be required to submit all correspondence and legal material to: 

                    Office of the Clerk 
                    United States District Court 
                    Eastern District of Wisconsin 
                    362 United States Courthouse 
                    517 E. Wisconsin Avenue 
                    Milwaukee, Wisconsin 53202 
      
PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE JUDGE’S CHAMBERS. It 

will only delay the processing of the case.           

          The court advises Dunn that, if he fails to file documents or take other required 

actions by the deadlines the court sets, the court may dismiss the case based on his 

failure to prosecute. The parties must notify the clerk of court of any change of address. 

Failure to do so could result in orders or other information not being timely delivered, 

thus affecting the legal rights of the parties.   

          Dated at Milwaukee, Wisconsin this 26th day of November, 2018. 
           
 
                                                      
                                                     WILLIAM E. DUFFIN 
                                                     U.S. Magistrate Judge 




1    The Prisoner E‐Filing Program is mandatory for all inmates of Dodge Correctional 
Institution, Green Bay Correctional Institution, Waupun Correctional Institution, 
Wisconsin Secure Program Facility, Columbia Correctional Institution, and Oshkosh 
Correctional Institution. 


                                                 7
